Smith, J.:
This judgment must be reversed as beyond the power of the County Court to grant. The jurisdiction of that court is prescribed by statute. There is no statutory authority for a trial by the County Court of the issue which was here tried between the plaintiff and the defendant Smith, nor for the granting of any judgment upon such an issue. This want of jurisdiction is not cured by any proceeding on the part of the defendant Smith, as - a defendant is powerless, even by consent, to confer jurisdiction of the subject-matter in litigation upon a court of limited jurisdiction. It becomes unnecessary, therefore, to examine the other objections discussed upon the briefs of counsel. The judgment must be reversed and a new. trial granted, with costs to appellant to abide the event of the action.
All concurred.
Judgment reversed on the law and facts and new trial granted, with costs to appellant to abide event.